Title: Enclosure: Draft Section of Bill for Organization of Upper Louisiana, 7 February 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  Each of the portions of country on the Western side of the river Missisipi hereby annexed to the Indiana & Missisipi territories shall be divided into counties by their respective Governours, under the direction of the Pres. of the US. as the convenience of the settlements shall require, & subject to such alterations hereafter as experience may prove more convenient. the free inhabitants of each county between the ages of     and     shall be formed into a militia, with proper officers, according to their numbers, to be appointed by the Governour, except the Commanding officer, who shall be appointed by the Pres. of the US. and who whether a captain, Major, or Colonel Commandant, shall be the County Lieutenant, and, as such, shall under the Governor, have command of the regular officers & troops in his county, as well as of the militia, for which purpose he shall have a regular brevet commission giving him such command, and the pay and emoluments of an officer of the same grade in the regular army. he shall be specially charged with the emploiment of the military & militia of his county, in cases of sudden invasion or insurrection, and until the orders of the governor can be recieved; & at all times with the duty of ordering a military patrole, aided by militia if necessary, to arrest unauthorised settlers in any part of his county, or persons who, not having been settled therein on the _______ day of _______ shall be found without a passport from the Governor of the territory, and to remand the same to the Governor to be dealt with according to law, destroying at the same time the buildings, enclosures & property found on such unauthorised settlement: and on any repetition of the offense thereafter by the same person, the Governor shall be authorised to commit the offender to jail there to remain until he shall give security for his good behavior for 3. years, of which a repetition of the same offence, in any part of the sd territories on the Western side of the river Missisipi, shall be a breach.
               